Citation Nr: 1222677	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left peroneal neuropathy. 

2.  Entitlement to an increased evaluation for chronic lumbosacral strain, currently rated as 10 percent disabling. 

3.  Entitlement to continuation of service-connected disability compensation for chronic lumbosacral strain from November 1, 2007. 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to July 1998, from March 2005 to July 2005, and from August 2007 to September 2010.  She has unverified service from April 2011.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  During the pendency of her appeal, the RO, in a March 2009 rating decision, granted the Veteran service connection for left peroneal neuropathy as associated with her chronic lumbosacral strain, effective from April 2007.

The Veteran was scheduled for video Board hearing in January 2011, to which she failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

These matters were previously before the Board in March 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that there has been substantial compliance with its remand.


FINDINGS OF FACT

1.  From April 20, 2007, the Veteran's lumbosacral strain has been manifested by left peroneal neuropathy which causes no more than moderate peroneal neuropathy symptoms such as "tripping" but does not require the use of orthopedic devices and does not cause severe incomplete paralysis or complete paralysis. 

2.  Throughout the rating period on appeal, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's service-connected spine disability has been manifested by bowel or bladder impairment, incapacitating episodes, or right lower extremity impairment. 

3.  Prior to January 20, 2010, the Veteran's lumbosacral strain has been manifested by complaints of pain; objectively, the disability was manifested by 95 degrees of forward flexion, and a combined range of motion of the thoracolumbar spine greater than 120 degrees.

4.  From January 20, 2010, the Veteran's lumbosacral strain has been manifested complaints of pain; objectively, the disability was manifested by 60 degrees of forward flexion, and a combined range of motion of 184 degrees.

5.  The Veteran was on active duty from August 13, 2007 through September 30, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent evaluation, and no higher, for left lower extremity neurologic manifestations of service-connected lumbosacral strain from April 20, 2007, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 8521.

2.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain, prior to January 20, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237- 5243 (2011).

3. The criteria for an evaluation of 20 percent, and no higher, for lumbosacral strain, from January 20, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

4.  The Veteran is not entitled to compensation pay from August 13, 2007 through September 30, 2010.  38 C.F.R. § 3.654.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in December 2007, the Veteran was informed of what evidence was required to substantiate the claim for an increased rating for her service-connected back disability, of her and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices. 

With regard to the termination of benefits while on active duty, the record reflects that the Veteran waived her right to due process.  (See March 2011 correspondence and March 2011 rating decision.)

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

The claims file contains the Veteran's service treatment records (STRs), and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of her claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Pursuant to the Board's March 2011 remand, the Veteran was to be scheduled for a VA examination.  A VA computer print-out reflects that the Veteran cancelled her examination and stated that she withdrew her claim.  Thus, the Board finds that a another remand to attempt to obtain a VA examination is not warranted.  The claims file also reflects that the Veteran may have again returned to active duty on April 1, 2011.  The record does not reflect that the Veteran was precluded from attending a VA examination due to active service; rather, it indicates that she cancelled because she did not wish to pursue her claim.  However, as the claims file does not include a written withdrawal of the Veteran's claims, the Board will proceed to adjudicate them based on the evidence of record. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 

Legal criteria 

Ratings in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.
Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 - 5243 (2011).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height  is rated at 10 percent.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees, or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Initial evaluation in excess of 10 percent for left peroneal neuropathy

Service connection has been established for left peroneal neuropathy, evaluated as 10 percent disabling, effective from April 20, 2007.  Based on the evidence of record, as discussed below, the Board finds that a rating of 20 percent, and no higher, is warranted from April 20, 2007, subject to the laws and regulations controlling the award of monetary benefits.  

An April 20, 2007 emergency room note reflects that the Veteran reported that since her military drill the previous weekend, she had persistent pain at the left great toe, and reported a mild decrease in sensation.  She reported that two days earlier, she was walking on a flat surface when her left foot buckled under her twice, and she realized that she did not have normal strength in her left great toe.  

An April 2007 orthopedic surgery consult note reflects that the Veteran had presented to the emergency room with complaints of pain and the inability to move her big toe.  She reported that she had tripped twice because her big toe caught on the floor.  She reported that two weeks earlier, she had been in the woods for three nights and was concerned that she had gotten frostbite.  Upon examination, it was noted that she had loss of dorsiflexion on the active motion of the big toe.  She could move all the lesser toes.  She could plantar flex her toes without any significant problems.  She was able to dorsiflex the ankle joint as well as plantar flex without any problems. 

A May 2007 clinic note reflects that the Veteran returned to the clinic for follow up regarding her left big toe.  It was noted that she was unable to fully dorsiflex the big toe or fully plantar flex, but on attempting to dorsiflex the toes, there was slight improvement compared to the previous examination and there was presently 5 to 10 degrees of dorsiflexion.  

A May 2007 neurology procedure note reflects that the results of the EMG "are consistent with a chronic, axonopathic and demyelinative mononeuropathy of the left common peroneal nerve."  There was no definite electrodiagnostic evidence of left sciatic neuropathy or left L2-S1 radiculopathy. 

A June 2007 clinic note reflects that the Veteran was noted to have weakness of her left big toe four months earlier.  It was noted that "she was unable to dorsiflex the toe and had been tripping."  Upon clinical examination, the examiner noted that the Veteran had intact EHL (extensor hallucis longus) and had normal passive range of movements with active movements of the toe "almost absent."  She had only a few degrees of movement in attempting to move the toe.  It was noted that her EMG studies were positive for mononeuropathy.  

A December 2007 VA examination report reflects that the Veteran reported that in the Spring of 2007, she noticed that she could not dorsiflex the large toe of her left foot and it felt numb.  Upon physical examination, it was also noted that the Veteran could not dorsiflex the large toe of her left foot.  She could dorsiflex the other toes.  She had normal pain and touch sensation in the foot, including the large toe of the left foot.  The examiner noted that the etiology of the peroneal neuropathy remains speculative based on March 2007 and May 2007 studies; however, it is as likely as not that the symptoms in her left leg are originating in the lumbar back area.  

A September 2008 VA physical therapy note reflects that the Veteran was unable to effectively move the left great toe.

A January 2010 VA examination report reflects that the Veteran walks with a foot drop on the left side and is unable to get up on her heel on the left.  It was noted that her foot drop was bothersome with normal ambulation.  The Veteran reported that she "bumps her toe and trips on her left foot".  Upon clinical examination, it was noted that she has 2/5 dorsiflexion of the great left toe and 5/5 otherwise.  There was hyperesthesia in the left great toe.  He reflexes were intact and equal side to side.  

Separate ratings for neurological manifestations of a spine disability may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8521 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120 (2011).  DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling. 38 C.F.R. § 4.124a, DC 8521 (2011).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.  The Board also observes that the words "mild," "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).
 
38 C.F.R. § 3.654(b)(2) states that compensation will be authorized based on the degree of disability found to exist at the time the award is resumed, and will be evaluated on the basis of all the facts.  As noted above, the Veteran failed to report to a 2011 VA examination.  Based on the evidence of record, the Board finds that a 20 percent evaluation, and no higher, is warranted from April 20, 2007 subject to the laws and regulations controlling the award of monetary benefits.  The Board has considered whether the Veteran is entitled to a rating for "mild" incomplete paralysis but finds that the evidence of "tripping" is more than a mild symptom.  The Board has also considered whether the Veteran is entitled to a rating for "severe" incomplete paralysis but finds that her symptoms are not severe.  The evidence does not support a finding that the Veteran requires shoe inserts or "springs" to walk, which would be indicative of severe incomplete paralysis.  In addition, the evidence is against complete paralysis as she is able to dorsiflex and plantar flex her ankle, and move all her lesser toes.  

Increased evaluation for chronic lumbosacral strain, rated as 10 percent disabling 

The Veteran's chronic lumbosacral strain is currently evaluated as 10 percent disabling, effective from July 2, 2005.  In a statement received in October 2007, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in October 2007, the rating period on appeal is from October 2006, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

A March 2006 VA examination report reflects that the Veteran's forward flexion was normal at 95 degrees.  Backward extension was limited by pain to 25 degrees.  Lateral flexion was limited by pain to 25 degrees bilaterally.  Rotation was limited by pain to 25 degrees bilaterally.  With repetition, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  

A November 2006 VA physical therapy consult record reflects that the Veteran's flexion was 50 percent of 100 percent, her extension was full, her side-bending was full bilaterally, and her rotation was full bilaterally.  The Board notes that full extension is to 90 degrees; thus, 50 percent would be to 45 degrees. 

An April 2007 VA orthopedics consult record reflects that the examination of the Veteran's lumbar spine revealed normal range of motion.

A December 2007 VA examination record reflects that the Veteran could forward flex to 95 degrees, extend backwards to 35 degrees, flex laterally 40 degrees to either side and rotate 35 degrees to either side without pain.  

A January 20, 2010 VA examination report reflects that the Veteran reported stiffness in her back.  She had no bowel or bladder problems.  She reported that she works in an office job and does "okay if I don't lift heavy."  It was noted that she bends forward from the vertical 60 degrees times three with "pulling" which she locates at the lumbosacral junction midlines.  It was noted that she was tender.  Her side bending was approximately 27 degrees right and left.  Her rotation is 25 degrees on the left, 30 degrees on the right and she could extend 15 degrees.  

Based on the foregoing, the Board finds that the Veteran is entitled to a 20 percent evaluation, and no higher, from January 20, 2010 for her lumbosacral strain subject to the laws and regulations controlling the award of monetary benefits.  Clinical record reflects that the Veteran had forward flexion to 95 degrees upon examination in March 2006, normal range of motion in April 2007, and 95 degrees of flexion in December 2007; her combined ranges of motion for the thoracolumbar spine were greater than 120 degrees.  The Board acknowledges the November 2006 record which indicates that the Veteran had only approximately 45 degrees of forward flexion; however, the Board finds that any such limitation was not chronic as the records in the months prior to November 2006, and subsequent to November 2006, reflect a much greater range of motion.  Based on the evidence of record as a whole, a rating in excess of 10 percent prior to January 20, 2010 is not warranted. 

The Board finds that a higher evaluation than noted above is not warranted because the evidence does not reflect that the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis, or unfavorable ankylosis.  The Board finds that, even considering the factors under DeLuca, the record does not reflect that the Veteran's pain causes limitation of her motion to the equivalent of ankylosis. 

The Board finds that a separate rating for right lower extremity neurological problems is not warranted.  The evidence is against any findings of right lower extremity symptoms.  (See April 2007 VA clinical record.)  In addition, the evidence is against any bowel or bladder problems.  (See January 2010 VA clinical record).  There is no evidence of incapacitating episodes.

The Board has considered the benefit of the doubt rule, but finds that it is not applicable as the preponderance of the evidence is against a finding of right extremity neuropathy, bowel or bladder impairment, or ankylosis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's rating considers a limitation of motion, to include as due to pain and fatigue, and her neuropathy, to include foot drop.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place her symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  
 
Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the present claim, the evidence is against a finding that a claim for TDIU has been reasonably raised by the record.  As noted above, the Veteran is employed in an office job and does "okay" if she does not lift heavy items. (See January 2010 VA examination report.)  In addition, the evidence reflects that the Veteran was on active duty from August 2007 to September 2010, and returned to active duty in April 2011.  Thus, the evidence does not support that a claim for TDIU has been raised by the record.  

Continuation of service-connected disability compensation for chronic lumbosacral strain from November 1, 2007. 

The Veteran is service connected for chronic lumbosacral strain from July 2, 2005 to October 31, 2007, and for left peroneal neuropathy associated with chronic lumbosacral strain from April 20, 2007 to October 31, 2007.  In correspondence dated on October 30, 2007, the Veteran notified VA that she was currently on active duty; however, she did not specify the date upon which she had actually returned to active duty.  The Veteran's most recent DD 214 reflects that the Veteran served on active duty from August 13, 2007 through September 30, 2010.  

38 C.F.R. § 3.654 (a) states that compensation will be discontinued under the circumstances stated in § 3.700(a)(1) for any period for which the veteran received active service pay.  For purposes of this section, active service pay means pay received for active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.654(b)(1) states that where the veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  

As the record reflects that the Veteran entered active duty on August 13, 2007, her compensation shall be discontinued on August 12, 2007.  The Veteran has not contended that her DD 214 is inaccurate or that she was not on active duty beginning on August 13, 2007 and ending on September 30, 2010.  Based on the foregoing, the Veteran is not entitled to a continuation of compensation pay during her active service.  As the law is dispositive, the Veteran's claim for continuation of pay is denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an initial evaluation of 20 percent disability, and no higher for left peroneal neuropathy associated with chronic lumbosacral strain, from April 20, 2007 is granted subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain prior to January 20, 2010 is denied. 

Entitlement to a staged evaluation of 20 percent, and no higher, for chronic lumbosacral strain from January 20, 2010 is granted subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to continuation of service-connected disability compensation for chronic lumbosacral strain from November 1, 2007 is denied. 





____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


